[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________         U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             September 7, 2007
                             No. 07-10043                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                          BIA No. A95-225-516

BLANCA CECILIA MARTINEZ QUINTERO,


                                                                    Petitioner,


                                  versus


U.S. ATTORNEY GENERAL,


                                                                  Respondent.


                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                           (September 7, 2007)

Before BIRCH, DUBINA, and CARNES, Circuit Judges.

PER CURIAM:
       Petitioner Blanca Cecilia Martinez-Quintero 1 seeks review of the final

decision of the Board of Immigration Appeals (“BIA”), which affirmed, without

opinion, the Immigration Judge (“IJ”)’s order denying her application for asylum

and withholding of removal under the Immigration and Nationality Act (“INA”),

and relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”). On appeal, Martinez-

Quintero contends that the BIA erred in concluding that she failed to demonstrate

her eligibility for asylum under section 208 of the INA, 8 U.S.C. § 1158.2 Because

substantial evidence supports the BIA’s decision, we DENY Martinez-Quintero’s

petition.

                                      I. BACKGROUND

       Martinez-Quintero, a native and citizen of Colombia, was admitted to the

United States on 23 October 2000, as a non-immigrant B-2 visitor with

authorization to remain in the United States until 22 April 2001. Following

expiration of her visa, in May of 2001 Martinez-Quintero filed an application with


       1
         The petitioner is referred to in the BIA’s final decision, and in the caption of this appeal,
as “Martinez Quintero,” without a hyphen. However, a hyphen is included in other documents,
including in her petition for review. Accordingly, throughout this opinion we refer to the petitioner
as “Martinez-Quintero.”
       2
         Martinez-Quintero’s petition is limited to the issue of whether she was entitled to asylum
under the INA. That is, her petition does not raise a challenge to the denial of withholding of
removal or protection under CAT. Therefore, we do not address those claims. See Sepulveda v.
U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam) (stating that “when an
appellant fails to offer an argument on an issue, that issue is abandoned”).
                                                  2
the former INS, seeking asylum and withholding of removal under the INA and

relief under CAT.

       Martinez-Quintero’s application indicated that she was seeking asylum

because she had suffered persecution by the Revolutionary Armed Forces of

Colombia (“FARC”) on account of her political opinion. Her application stated:

       I am seeking asylum in the United States due to the fact that I fear I
       may be killed. My common law husband,3 whom I’ve lived with
       since 1996, has been threaten[ed] along with his whole family. His
       sisters were brutally murdered by the F.A.R.C. guerillas. Due to the
       fact that he was actively involved with the police in the investigation
       of his sister’s murder, his life was in constant danger as well as min[e]
       since I was known in our community as his wife, he was constantly
       being threaten[ed] and we received many threatening calls at our
       residence in which the callers would identify themselves as members
       of the F.A.R.C. guerillas. We are terrified for our lives, the guerillas
       usually take ou[t] their vengeance on those that are close to their
       target and kill them. My life is in just as much danger as my husband
       due to all the threats and the persecution.

AR at 144.

       In March 2002 the former INS served Martinez-Quintero with a Notice to

Appear, charging that she was removable pursuant to section 237(a)(1)(B) of the

INA, 8 U.S.C. § 1227(a)(1)(B), for remaining in the United States for a longer time

than permitted. The IJ held a hearing on both Martinez-Quintero’s and Clavijo’s


       3
          Martinez-Quintero’s common-law husband, Santiago Bello Clavijo (“Clavijo”), applied
for relief separately from Martinez-Quintero. The IJ initially consolidated the two cases, but the
cases were later separated at the asylum hearing. Consequently, the IJ rendered a separate decision
for each asylum applicant. See Santiago Bello Clavijo v. U.S. Att’y Gen., No. 07-10042 (11th Cir.
Aug. 13, 2007) (per curiam) (unpublished) (addressing Clavijo’s petition separately).
                                                 3
applications on 14 July 2005. At the hearing, Martinez-Quintero conceded

removability.

      Martinez-Quintero’s testimony at the hearing was consistent with her asylum

application, and the IJ found her testimony to be credible. She stated that, prior to

coming to the United States, she had lived in Colombia with her “companion,”

Clavijo. AR at 90. She testified that she and Clavijo had both belonged to the

Liberal Party in Colombia, although she had not been an “active” member in the

Party. Id. at 93.

      Martinez-Quintero testified that Clavijo’s three sisters had been killed in

1998 because they had received a large monetary inheritance and had refused to

pay money to FARC guerillas operating in the area. She explained that such

extortionary practices are frequently employed by FARC operatives, stating that

“the people who have some wealth, who have some money, the [FARC] guerillas

look for them because, well, the guerillas live from that.” Id. at 95.

      Martinez-Quintero testified that, after the murder of Clavijo’s sisters, Clavijo

had “work[ed] to find out who th[e]se people were” who committed the killings,

and, because he had assisted with the government’s investigation, FARC

operatives had “[begun] to threaten him and . . . call him at home.” Id. She also

stated that FARC operatives had “[begun] to persecute [her] because [she] was his

wife.” Id. at 94. In addition to threats to Clavijo and herself, Martinez-Quintero
                                           4
testified that her daughter had been threatened. She testified that she was fearful of

returning to Colombia, because some of the individuals who had been suspected of

committing the murders remained free in Colombia, and, therefore, Clavijo and his

family remained in danger.

      In response, the government argued that Martinez-Quintero’s case had no

“nexus” to any of the five statutorily enumerated grounds for establishing

eligibility for asylum. Specifically, the government contended that “even though

it’s very sad [that] the three sisters . . . were assassinated,” and even though the

threats from FARC were “directly linked to her common-law husband’s attempt to

investigate who or why the sisters were killed,” id. at 100-101, Martinez-Quintero

had not shown that the persecution she and Clavijo had suffered in Colombia was

“on account of race, religion, nationality, membership in a particular social group,

or political opinion.” See INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A).

      The IJ rendered an oral decision, denying Martinez-Quintero’s application

for asylum, withholding of removal, and CAT relief. The IJ found Martinez-

Quintero’s testimony to be credible, but found that her claimed persecution at the

hands of FARC had not been on account of a statutorily protected ground. Put

simply, the IJ stated that there was “no evidence that the FARC guerilla members

were interested in the respondent or the common-law husband because of his

political opinion or membership in a particular social group, or any of the other
                                            5
grounds.” AR at 60. Rather, the IJ found that the threats at the hands of FARC

had occurred because Clavijo had attempted to find out who killed his sisters.

While the IJ indicated that Martinez-Quintero’s case was unfortunate, the IJ stated

that she had “failed to establish a basis for asylum in the sense that there was no

nexus between anything that happened to the common-law husband’s sisters or

family [and] any of the protected grounds, and also the threats that she received

were not linked to any protected ground.” Id. at 60-61.4

       Martinez-Quintero appealed the IJ’s decision to the BIA in September 2005.

In her appeal, she argued that the IJ had erred in denying her application for

asylum, because the evidence showed that she had established persecution, both on

account of her political opinion and her membership in a social group. As to the

former, Martinez-Quintero defined her political opinion as being a general

disagreement with the FARC guerillas. As to the latter, she argued that she had

established that she was a member of a particular social group --- which she

defined as being those groups of the population who opposed the FARC and

refused to collaborate with them --- and, accordingly, that the IJ had erred in


       4
         The IJ also concluded that, since Martinez-Quintero had failed to satisfy the lower threshold
for establishing eligibility for asylum, she had not satisfied the higher evidentiary threshold for
withholding of removal under the INA. Nor, according to the IJ, had Martinez-Quintero
demonstrated that it was “more likely than not that [] she would be tortured if removed to the
proposed country of removal.” 8 C.F.R. § 208.16(c)(2). Accordingly, the IJ concluded that she had
failed to establish her eligibility for protection under CAT. As noted previously, neither of these
conclusions is before us on appeal, and, therefore, we do not address them.
                                                    6
finding that there was no nexus between her persecution and a statutorily protected

ground.

      The BIA affirmed the IJ’s decision, without further opinion. This petition

for review followed.

                                 II. DISCUSSION

A. Standard of Review

      “The appropriate standard of review is well-settled.” Mazariegos v. Office

of U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). We review legal issues

de novo, Mohammed v. Ashcroft, 261 F.3d 1244, 1247 (11th Cir. 2001) (citation

omitted), and “administrative fact findings under the highly deferential substantial

evidence test,” Adefemi v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en

banc) (citations omitted), cert. denied, 544 U.S. 1035, 125 S. Ct. 2245 (2005).

Under that standard, we “must affirm the BIA’s decision if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001) (citation and

internal quotations omitted). “To reverse a factual finding by the BIA, this Court

must find not only that the evidence supports a contrary conclusion, but that it

compels one.” Farquharson v. U.S. Att’y Gen., 246 F.3d 1317, 1320 (11th Cir.

2001) (citation omitted). Indeed, “the mere fact that the record may support a

contrary conclusion is not enough to justify a reversal of the administrative
                                          7
findings.” Adefemi, 386 F.3d at 1027 (citation omitted). Instead, we will reverse a

BIA’s denial of asylum “only if the evidence presented by the applicant is so

powerful that a reasonable fact finder would have to conclude” otherwise.

Mazariegos, 241 F.3d at 1323-24 (citations omitted).

      In reviewing the record on appeal, “[w]e review only the [BIA’s] decision,

except to the extent that it expressly adopts the IJ’s opinion.” Al Najjar, 257 F.3d

at 1284 (citation omitted). “Insofar as the [BIA] adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Id. (citation omitted). In Martinez-Quintero’s

case, the BIA expressly adopted the reasoning of the IJ’s decision, without further

comment. Therefore, we review the IJ’s decision as if it were the BIA’s. See id.

B. Martinez-Quintero’s Eligibility For Asylum

      Section 208 of the INA provides that “[a]ny alien who is physically present

in the United States . . . irrespective of such alien’s status, may apply for asylum.”

INA § 208(a)(1), 8 U.S.C. § 1158(a)(1). The Attorney General, in his discretion,

may grant asylum to an alien if he “determines that such alien is a refugee within

the meaning of section 101(a)(42)(A) [of the INA].” INA § 208(b)(1), 8 U.S.C. §

1158(b)(1). A “refugee” is defined in section 101 as one

             who is unable or unwilling to return to, and is unable or
             unwilling to avail himself or herself of the protection of, that
             country because of persecution or a well-founded fear of
             persecution on account of race, religion, nationality,

                                           8
             membership in a particular social group, or political opinion . . .


INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the

burden of proving statutory “refugee” status. 8 C.F.R. § 208.13(a). To prove

refugee status, “the alien must establish a ‘well-founded fear’ that his or her

[statutorily listed ground] will cause harm or suffering that rises to the level of

‘persecution.’” D-Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 818 (11th Cir.

2004) (citation and quotation omitted). Such a well-founded fear of persecution

may be established by showing either: (1) past persecution; or (2) a ‘well-founded

fear’ of future persecution. Sepulveda, 402 F.3d at 1230-31 (citing 8 C.F.R. §

208.13(a),(b)).

      Although the INA does not define “persecution,” we have indicated that

“persecution is an extreme concept, requiring more than a few isolated incidents of

verbal harassment or intimidation.” Id. at 1231 (quotation marks, citation, and

alteration omitted). “Not all exceptional treatment is persecution.” Gonzalez v.

Reno, 212 F.3d 1338, 1355 (11th Cir. 2000). For example, we have made clear

that threatening phone calls constitute mere harassment and intimidation, and that

they fail to rise to the level of persecution. Silva v. U.S. Att’y Gen., 448 F.3d
1229, 1237 (11th Cir. 2006); see also Sepulveda, 401 F.3d at 1231 (stating that




                                            9
“menacing telephone calls and threats . . . do not rise to the level of past

persecution that would compel reversal of the IJ’s decision”) (citation omitted).

      In this case, following the police investigation of the murder of Clavijo’s

sisters, Martinez-Quintero and Clavijo received “many threatening calls at [their]

residence” from people identifying themselves as FARC operatives. AR at 144;

see also id. at 95 (stating that FARC operatives “began to call [] at home”).

Martinez-Quintero’s application and testimony do not mention any physical

encounters with FARC guerillas; rather, her asylum application is limited to the

threatening phone calls that she received prior to fleeing Colombia. Such

evidence, standing alone, is insufficient to rise to the level of “persecution” as our

case law has construed that term. See Sepulveda, 401 F.3d at 1231; see also Bello

Clavijo v. U.S. Att’y Gen., No. 07-10042 (11th Cir. Aug. 13, 2007) (per curiam)

(unpublished) (finding that the threatening phone calls complained of by Martinez-

Quintero’s companion, Clavijo, failed to rise to the level of past persecution under

our case law). Because Martinez-Quintero failed to demonstrate that she suffered

“persecution” under the INA, INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A), we

discern no error in the decision to deny Martinez-Quintero’s petition for asylum.

      Moreover, substantial evidence supports the decision to deny Martinez-

Quintero’s petition because she failed to establish a nexus between her claimed

persecution and a statutorily protected ground. As the IJ noted, in order to be
                                           10
eligible for asylum, the asylum applicant must --- in addition to demonstrating

persecution --- establish that such persecution is “on account of” one of the

enumerated statutory grounds. 8 U.S.C. § 1101(a)(42)(A); see also 8 U.S.C. §

1158(B)(i) (“To establish that the applicant is a refugee . . . the applicant must

establish that race, religion, nationality, membership in a particular social group, or

political opinion was or will be at least one central reason for persecuting the

applicant”); Mazariegos, 241 F.3d at 1323 (stating that the asylum applicant must

provide evidence that “he was mistreated because of his political opinion, or one of

the other grounds, rather than for some other reason.”) (internal quotations

omitted).

      Here, the IJ concluded that Martinez-Quintero had not established a nexus

between her claimed persecution (past or future) and any of the five grounds

necessary to establish asylum eligibility. Specifically, the IJ found “no evidence

that the FARC guerilla members were interested in the respondent . . . because of

[her common-law husband’s] political opinion or membership in a particular social

group or any of the other grounds specified for a grant of asylum.” AR at 60. On

appeal, Martinez-Quintero argues that this conclusion was in error. She contends

that the record compels the opposite conclusion --- namely, that she suffered

persecution on account of both her political opinion and her membership in a social

group. We address each of these contentions in turn.
                                           11
1. Political Opinion

      Persecution on account of political opinion requires that the claimed

persecution be based upon the political opinion of the victim, not that of the

persecutor. See Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 437-38 (11th Cir. 2004)

(per curiam) (citation omitted). The applicant must establish that his political

opinion “will cause harm or suffering that rises to the level of ‘persecution.’” D-

Muhumed, 388 F.3d at 818 (citation omitted). In contrast, “[e]vidence that either

is consistent with acts of private violence or the petitioner’s failure to cooperate

with guerillas, or that merely shows that a person has been the victim of criminal

activity, does not constitute evidence of persecution based on a statutorily

protected ground.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1258 (11th Cir. 2006)

(per curiam) (citation omitted); see also Sanchez, 392 F.3d at 438 (upholding

denial of asylum because there was no “nexus between [the petitioner]’s political

opinion and the FARC’s alleged persecution,” but, rather, “the evidence was

consistent with a finding that the FARC harassed [the petitioner] due to her refusal

to cooperate with them”).

      Here, the evidence suggests that the FARC threats against Martinez-

Quintero and Clavijo were motivated by a desire to thwart the police investigation

into the murders of Clavijo’s sisters, rather any actual or imputed political opinion.

The record demonstrates that FARC’s threats against Martinez-Quintero were
                                           12
“consistent with acts of private violence” or “the petitioner’s failure to cooperate

with the guerillas,” rather than being based on a political opinion that Martinez-

Quintero held or that may have been imputed to her. See id. In similar cases,

where there was no evidence of a political motive and the record revealed only

private, extortion-type threats by FARC guerillas, we have declined to find a nexus

between the claimed persecution and a statutorily protected ground. For example,

in Rivera v. United States Attorney General, an asylum petitioners’ family

members were murdered because they refused to pay a “war tax” to the FARC. 487
F.3d 815, 818 (11th Cir. 2007). After the murders, the petitioners received threats

and demands that the war tax be paid. Id. at 819. We concluded that substantial

evidence supported the IJ’s finding that the FARC’s motive for persecuting the

petitioners’ family was to raise funds for its guerilla war against the Colombian

government, rather than the petitioners’ actual or imputed political opinion. Id. at

822-823.

      In Martinez-Quintero’s case, we conclude that substantial evidence supports

the IJ’s determination that she failed to establish a nexus between her claimed

persecution and an actual or imputed political opinion. As the IJ observed, the

evidence makes clear that the FARC threatened her because her common-law

husband was participating in the investigation of his sisters’ murders and refused to

cooperate with them by withdrawing from the investigation, not because of any
                                          13
political opinion that she held or that was imputed to her. In fact, Martinez-

Quintero acknowledged that she and her common-law husband were not active in

the Liberal Party; and she presented no evidence that the threatening telephone

calls ever mentioned her political opinion or targeted her because of her political

opinion. See, e.g., id. at 822 (“The FARC never demanded that [the petitioner]

cease any political activities, never accused [the petitioner] of being a government

operative, and never demanded that his family cease involvement in the Liberal

Party.”); Sanchez, 392 F.3d at 438 (upholding denial of asylum because there was

“no evidence establishing [the petitioner]’s actual or imputed political opinion,

much less any nexus between [the petitioner]’s political opinion and the FARC’s

alleged persecution”). Here, the evidence does not compel the conclusion that

Martinez-Quintero suffered past persecution, or has a well-founded fear of future

persecution, on account of an actual or imputed political opinion.

2. Membership in a Social Group

      Alternatively, Martinez-Quintero argues that she is a member of a “special”

group, namely, those who have cooperated with the Colombian government’s

investigations against the FARC and who “oppose” the FARC. AR at 18.

Consequently, she claims that her case satisfies the threshold for persecution based

upon “membership in a social group.” See INA § 101(a)(42)(A), 8 U.S.C. §

1101(a)(42)(A) (stating that asylum may be granted if the alien can demonstrate
                                          14
“persecution or a well-founded fear of persecution on account of . . . membership

in a particular social group”).

      We have stated that INA’s “particular social group” category “should not be

a ‘catch all’ for all persons alleging persecution who do not fit elsewhere.”

Castillo-Arias v. U.S. Att’y Gen., 446 F.3d 1190, 1198 (11th Cir. 2006). Rather,

we have adhered to the BIA’s interpretation that the “particular social group”

category “refers to persons who share a common, immutable characteristic,” such

as “sex, color, or kinship ties, or in some circumstances a shared past experience

such as former military leadership or land ownership.” Id. at 1193 (citations,

alterations, and internal quotations omitted). In assessing whether an asylum

petitioner belongs to a particular social group, the BIA has focused on two things:

(1) immutability; and (2) social visibility. See id. at 1194 (citation omitted).

      In this case, Martinez-Quintero seeks to construe her social group as being

those who “the guerillas [have] targeted within the society” for opposing them,

including “local officials, civic leaders, business owners, cattlemen, farmers, and

teachers.” AR at 18. Elsewhere, Martinez-Quintero broadly describes her putative

social group as being “anyone engaged in any kind of activity, especially in

collaboration with the government.” Br. of Pet’r at 16. Were we to accept

Martinez-Quintero’s broad formulation of her social group as encompassing all of

the people who “the guerillas [have] targeted within the society,” AR at 18, the
                                           15
result would be to create a “catch-all” category “for all persons alleging

persecution who do not fit elsewhere.”5 See Castillo-Arias, 446 F.3d at 1198. This

we decline to do. Accordingly, the evidence does not compel the conclusion that

she suffered persecution, or has a well-founded fear of persecution, “on account

of” her “membership in a particular social group,” as that term has been construed

by the BIA and in our case law. See INA § 101(a)(42)(A), 8 U.S.C. §

1101(a)(42)(A).

                                     III. CONCLUSION

       In summary, Martinez-Quintero has petitioned this court for review of the

BIA’s decision on her asylum application, which adopted, in full, the reasoning of

the IJ. Upon review, we find that substantial evidence supports the determination

that Martinez-Quintero failed to demonstrate past persecution or a well-founded

fear of future persecution “on account of” a statutorily protected ground. INA §

101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A) (emphasis added). Because the BIA’s

decision is supported by substantial evidence, we affirm the BIA’s decision

denying Martinez-Quintero’s application for asylum. PETITION DISMISSED.


       5
          Moreover, we cannot find that Martinez-Quintero’s purported social group shares common,
immutable characteristics, other than the shared risk that they will be persecuted in the future by
FARC. See AR at 18 (describing the social group as “local officials, civic leaders, business owners,
cattlemen, farmers, and teachers,” as well as other groups that oppose FARC). We have made clear
that “[t]he risk of persecution alone does not create a particular social group within the meaning of
the INA, as virtually the entire population of Colombia is a potential subject of persecution.” See
Castillo-Arias, 446 F.3d at 1198 (citation omitted).
                                                  16